IN THE SUPREME COURT OF PENNSYLVANIA



IN THE MATTER OF                           :   No. 2264 Disciplinary Docket No. 3
                                           :
                                           :   Board File No. C2-16-325
GREGORY DANESE                             :
                                           :   (Supreme Court of New Jersey
                                           :   D-90 September Term 2015)
                                           :
                                           :   Attorney Registration No. 20304
                                           :
                                           :   (Out of State)



                                        ORDER


PER CURIAM


      AND NOW, this 10th day of June, 2016, having failed to reply to this Court’s

directive of April 27, 2016, to provide reasons against the imposition of reciprocal

discipline, Gregory Danese is disbarred from the practice of law in this Commonwealth.

He is directed to comply with all the provisions of Pa.R.D.E. 217.